Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Amendments and arguments are persuasive over 35 U.S.C. 101 rejections.
	Amendments and arguments are persuasive over 35 U.S.C. 103 rejections. Accordingly, prior arts do not teach nor suggest independent claim 1 limitations as follows:
	A server comprising:
	a communication interface to receive telemetry data from a plurality of client devices, wherein the telemetry data is to indicate a health of a client device from the plurality of client devices;
	a prediction engine to process the telemetry data to determine the health of the client device with a prediction model to identify a hardware issue at the client device;
	a diagnostic evaluator in communication with the prediction engine, wherein the diagnostic evaluator is to request a local confirmation of the hardware issue from the client device upon identification of the hardware issue by the prediction engine, and wherein the local confirmation is determined at the client device via a diagnostic engines wherein, in response to an authorization provided at the client device, the diagnostic engine is to perform a diagnosis at the client device to obtain the local confirmation;
	a training engine to train the prediction model to correlate the telemetry data to the hardware issue based on receiving the local confirmation; and
	a reporter to report the hardware issue upon receipt of the local confirmation.
	Generally, the prior arts teach methods for diagnosing client devices and reporting hardware issues via a server. The claimed invention builds on the prior arts and implements a unique method, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113